DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Regarding limitations recited in claims 1-5, 7-11, 23-27, and 29-30 which are directed to a manner of operating the disclosed device, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 7-9, 12, 14-19, and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motayed et al. (US 2017/0038326 A1, cited in IDS filed 07/06/2021), in view of Barrettino et al. (CMOS Monolithic Metal-Oxide Gas Sensor Microsystems).
Regarding claim 1, Motayed discloses a sensor package (Fig. 9, Fig. 18, Fig. 48) comprising:
a housing including an opening ([0192], see: stainless steel test chamber with separate gas inlet and outlet);
a sensor (Fig. 9, see: nanostructured semiconductor-nanocluster hybrid gas sensor; Fig. 18, see: Multianalyte Sensor Chip; Fig. 48, see: CO2 sensor) disposed within a cavity in the housing  ([0192], see: stainless steel test chamber), the cavity being disposed beneath the opening ([0192], see: stainless steel test chamber is coupled to a gas inlet, and it positioned “beneath” the gas inlet when the device is moved in such a way by the user), wherein the sensor is configured with first particles functionalizing an outer surface thereof to adsorb a target analyte (Fig. 9, see: nanoclusters of metal-oxide; Fig. 48, see: SnO2 nanocluster; [0080], see: ZnO-Pd-Ag based sensor) in a presence of ultraviolet (UV) light (Fig. 9, see: 365 nm UV LED; Fig. 18, see: FOX LED), wherein the target analyte is carbon dioxide (Fig. 49; [0268]-[0269]), and further configured to output data associated with a concentration of carbon dioxide sensed by said sensor (Fig. 49; [0268]-[0269]);
a circuit configured to process data from the sensor and output processed data associated with the concentration of carbon dioxide (Fig. 18, see: interface circuit; Fig. 49); and
a UV light source configured to generate the UV light (Fig. 9, see: 365 nm UV LED; Fig. 18, see: FOX LED).
Motayed does not explicitly disclose the UV light source is disposed within the housing and the circuit is configured as an application specific integrated circuit (ASIC) disposed within the housing.
Barrettino teaches an analogous metal oxide gas sensor system comprising a plurality of SnO2 resistive sensors and associated control circuitry configured as a monolithic ASIC (Fig. 1-4).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the disclosed UV LED and interface circuitry of the device disclosed by Motayed within the housing and configure the device as a monolithic ASIC, as taught by Barrettino, since such modification would have involved making elements integral.  Making elements integral is generally recognized as being within the level of ordinary skill in the art.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  One having ordinary skill in the art, before the effective filing date of the claimed invention, would have been led by the applied references to forgo use of separate modules, along with their function and benefit, where doing so is technically feasible and would reduce cost.  See In re Thompson, 545 F.2d 1290, 1229, 188 USPQ 365, 367 (CCPA 1976).  Additionally, one having ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to make such modifications in order to provide for a device with improved power efficiency and decreased power consumption (Barrettino: pg. 284-285/VI. Conclusion).
Motayed does not explicitly disclose the housing further comprises a filter membrane mounted in the opening of the housing, wherein the filter membrane is configured to permit C02 to substantially pass through the filter membrane into the cavity and to inhibit passage of at least one of: water droplets, water vapor, and organic vapors.
Barrettino teaches the analogous sensor being arranged within a packaged chip comprising a cap having metal sieves and filter elements, wherein the filter elements are capable of performing the instantly recited functions (Fig. 12, see: gas-permeable membrane; pg. 282/V. Experimental Results, see: metal sieves and filter elements; It is the Examiner’s position, while Barrettino does not explicitly disclose water resistant characteristics, one having ordinary skill in the art would have been recognized that the absence of any mention of liquid permeability would suggest the “gas-permeable membrane” is only permeable to gases, including CO2).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate metal sieves and filter elements into the housing of the device disclosed by Motayed, since such a modification would have provided for tubing the selectivity of the gas sensors (Barrettino: pg. 282/V. Experimental Results).
Regarding claim 2, modified Motayed further discloses a substrate suitable for interconnecting integrated circuits disposed within the housing and upon which the sensor, ASIC and UV light source are mounted (Barrettino: Fig. 2, Fig. 4).
Regarding claim 3, modified Motayed further discloses the sensor further comprises second particles functionalizing said outer surface of said sensor, wherein an interfering analyte adsorbs on said second particles (Motayed: Fig. 9, see: nanoclusters of metal; Fig. 48, see: copper cluster).
Regarding claim 4, modified Motayed further discloses said interfering analyte is carbon monoxide (Motayed: [0181], see: monitor CO levels).
Regarding claim 5, modified Motayed further discloses the filter membrane is a membrane made from one or more of a plurality of materials including Polytetrafluoroethylene (PTFE), silicone, polyamide, ion-track etched membranes, metal mesh, and wherein the filter membrane has a plurality of pores through which ambient air can enter the cavity (Barrettino: Fig. 12, see: gas-permeable membrane; pg. 282/V. Experimental Results, see: metal sieves and filter elements).
Regarding claim 7, modified Motayed further discloses one or more heating elements for heating the sensor (Motayed: Fig. 54, see: micro-heater; Barrettino: Fig. 5, see: Poly-Si Ring Heater).
Regarding claim 8, modified Motayed further discloses the one or more heating elements heat the sensor to a temperature within a range of 60 degrees C to 100 degrees C (Motayed: Fig. 55; Barrettino: pg. 283-284/B. Chemical Measurements, Fig. 14).
Regarding claim 9, modified Motayed further discloses the ASIC processes the data to remove effects associated with interfering signals and/or sensor drift (Motayed: [0175], see: on-chip calibration element for automatic drift compensation; Barrettino: Fig. 1-4, see: offset comp and PID controller).
Regarding claim 27, modified Motayed further discloses the sensor package operates in an unheated condition (Motayed: [0269], see: room temperature).

Regarding claim 12, Motayed discloses a method for sensing carbon dioxide gas concentration, the method comprising:
providing an ambient gas mixture into a cavity ([0192], see: flow into stainless steel test chamber with separate gas inlet and outlet);
generating light onto a sensor disposed in said cavity ([0192], see: UV excitation); and
sensing carbon dioxide in the ambient gas mixture using the sensor ([0268]-[0269], see: carbon dioxide sensor), wherein the sensor is configured with first particles functionalizing an outer surface thereof to adsorb a target analyte in a presence of light (Fig. 9, see: nanoclusters of metal-oxide; Fig. 48, see: SnO2 nanocluster; [0080], see: ZnO-Pd-Ag based sensor), wherein the target analyte is carbon dioxide, and further configured to output data associated with a concentration of carbon dioxide sensed by said sensor (Fig. 49, see: CO2 concentration); and
providing, with said sensor, a circuit  (Motayed: Fig. 18, see: interface circuit; Fig. 49) disposed within a housing (Motayed: [0192], see: stainless steel test chamber) and configured to process data from the sensor and output processed data associated with the concentration of carbon dioxide and processes the data to remove effects associated with interfering signals associated with carbon monoxide (CO) and/or volatile organic compounds (VOCs) (Motayed: [0054], see: compensation for drift in the baseline photoresistance arising from persistence photoconductivity or temperature-induced drift).
Motayed does not explicitly disclose the step of filtering the ambient gas mixture through a filter membrane.
Barrettino teaches the analogous sensor being arranged within a packaged chip comprising a cap having metal sieves and filter elements (Fig. 12, see: gas-permeable membrane; pg. 282/V. Experimental Results, see: metal sieves and filter elements).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate metal sieves and filter elements into the housing of the device disclosed by Motayed, since such a modification would have provided for tubing the selectivity of the gas sensors (Barrettino: pg. 282/V. Experimental Results).
Regarding claim 14, modified Motayed further discloses the sensor further comprises second particles functionalizing said outer surface of said sensor, wherein an interfering analyte adsorbs on said second particles (Motayed: Fig. 9, see: nanoclusters of metal; Fig. 48, see: copper cluster).
Regarding claim 15, modified Motayed further discloses said interfering analyte is carbon monoxide (Motayed: [0181], see: monitor CO levels).
Regarding claim 16, modified Motayed further discloses the filter membrane is a membrane made from one or more of a plurality of materials including Polytetrafluoroethylene (PTFE), silicone, polyamide, ion-track etched membranes, metal mesh, and wherein the filter membrane has a plurality of pores through which ambient air can enter the cavity (Barrettino: Fig. 12, see: gas-permeable membrane; pg. 282/V. Experimental Results, see: metal sieves and filter elements).
Regarding claim 17, modified Motayed further discloses the filter membrane is configured to permit CO2 to substantially pass through the filter membrane into the cavity and to inhibit passage of at least one of: water droplets, water vapor, and organic vapors (Fig. 12, see: gas-permeable membrane; pg. 282/V. Experimental Results, see: metal sieves and filter elements; It is the Examiner’s position, while Barrettino does not explicitly disclose water resistant characteristics, one having ordinary skill in the art would have been recognized that the absence of any mention of liquid permeability would suggest the “gas-permeable membrane” is only permeable to gases, including CO2).
Regarding claim 18, modified Motayed further discloses heating the sensor (Motayed: Fig. 54, see: micro-heater; Barrettino: Fig. 5, see: Poly-Si Ring Heater).
Regarding claim 19, modified Motayed further discloses the one or more heating elements heat the sensor to a temperature within a range of 60 degrees C to 100 degrees C (Motayed: Fig. 55; Barrettino: pg. 283-284/B. Chemical Measurements, Fig. 14).
Regarding claim 28, modified Motayed further discloses the step of sensing carbon dioxide in the ambient gas mixture using the sensor occurs in an unheated condition (Motayed: [0269], see: room temperature).

Claim(s) 10-11 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motayed et al. (US 2017/0038326 A1, cited in IDS filed 07/06/2021), in view of Barrettino et al. (CMOS Monolithic Metal-Oxide Gas Sensor Microsystems), as applied to claims 1 and 12, in further view of Espid et al. (UV-LED Photo-activated Chemical Gas Sensors: A Review).
Regarding claim 10, modified Motayed further discloses a plurality of different gas sensitive metal oxide compositions, including ZnO nanoparticles (Motayed: [0017], see: zinc oxide nanoparticles, [0080], see: ZnO-Pd-Ag based sensor).
Espid teaches the applicability of a plurality of different metal oxide compositions, including ZnO, TiO2, SnO2, and In2O3, for chemical sensing, was well known in the photo-activated chemical sensor art (ABSTRACT).
It would have been obvious to one having ordinary skill in the art, to select a ZnO nanoparticle based sensing material in the carbon dioxide sensor disclosed by Motayed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 11, modified Motayed further discloses the first particles also include one of: Pd-Ag, Pd, Cu, Pt, Ag, Au or Ni particles (Motayed: [0080], see: ZnO-Pd-Ag based sensor).
Regarding claim 21, modified Motayed further discloses a plurality of different gas sensitive metal oxide compositions, including ZnO nanoparticles (Motayed: [0017], see: zinc oxide nanoparticles, [0080], see: ZnO-Pd-Ag based sensor).
Espid teaches the applicability of a plurality of different metal oxide compositions, including ZnO, TiO2, SnO2, and In2O3, for chemical sensing, was well known in the photo-activated chemical sensor art (ABSTRACT).
It would have been obvious to one having ordinary skill in the art, to select a ZnO nanoparticle based sensing material in the carbon dioxide sensor disclosed by Motayed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 22, modified Motayed further discloses the first particles also include one of: Pd-Ag, Pd, Cu, Pt, Ag, Au or Ni particles (Motayed: [0080], see: ZnO-Pd-Ag based sensor; Fig. 48, see: copper cluster).

Claim(s) 23-24, 26, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motayed et al. (US 2017/0038326 A1, cited in IDS filed 07/06/2021), in view of Espid et al. (UV-LED Photo-activated Chemical Gas Sensors: A Review).
Regarding claim 23, Motayed discloses a carbon dioxide sensor (Fig. 9, Fig. 18, Fig. 48) comprising: a substrate on which oxide particles are deposited (Fig. 9, see: Non-conductive substrate), wherein said oxide particles include SnO2 particles (Fig. 9, see: nanoclusters of metal-oxide; Fig. 48, see: SnO2 nanocluster), and wherein said carbon dioxide sensor exhibits a response to a presence of carbon dioxide proximate the substrate (Fig. 49).
Motayed further discloses a plurality of different gas sensitive metal oxide compositions, including ZnO nanoparticles ([0017], see: zinc oxide nanoparticles, [0080], see: ZnO-Pd-Ag based sensor).
Espid teaches the applicability of a plurality of different metal oxide compositions, including ZnO, TiO2, SnO2, and In2O3, for chemical sensing, was well known in the photo-activated chemical sensor art (ABSTRACT).
It would have been obvious to one having ordinary skill in the art, to select a ZnO nanoparticle based sensing material in the carbon dioxide sensor disclosed by Motayed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 24, modified Motayed further discloses the substrate also has metal particles deposited thereon, said metal particles including one of Pd-Ag, Pd, Cu, Pt, Ag, Au or Ni particles (Fig. 9, see: nanoclusters of metal; Fig. 48, see: copper cluster; [0080], see: ZnO-Pd-Ag based sensor).
Regarding claim 26, modified Motayed further discloses an ultraviolet (UV) light source configured to generate and direct UV light onto said substrate (Fig. 9, see: 365 nm UV LED).
Regarding claim 29, modified Motayed further discloses the carbo dioxide sensor operates in an unheated condition (Motayed: [0269], see: room temperature).

Claim(s) 25 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motayed et al. (US 2017/0038326 A1, cited in IDS filed 07/06/2021), in view of Espid et al. (UV-LED Photo-activated Chemical Gas Sensors: A Review), as applied to claim 23 above, in further view of Barrettino et al. (CMOS Monolithic Metal-Oxide Gas Sensor Microsystems).
Regarding claim 25, modified Motayed further discloses a circuit  (Motayed: Fig. 18, see: interface circuit; Fig. 49) disposed within a housing (Motayed: [0192], see: stainless steel test chamber) and configured to process data from the sensor and output processed data associated with the concentration of carbon dioxide and processes the data to remove effects associated with interfering signals associated with carbon monoxide (CO) and/or volatile organic compounds (VOCs) (Motayed: [0054], see: compensation for drift in the baseline photoresistance arising from persistence photoconductivity or temperature-induced drift).
Modified Motayed does not explicitly disclose the circuit being an application specific integrated circuit (ASIC).
Barrettino teaches an analogous metal oxide gas sensor system comprising a plurality of SnO2 resistive sensors and associated control circuitry configured as a monolithic ASIC (Fig. 1-4).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the disclosed UV LED and interface circuitry of the device disclosed by modified Motayed and configure the device as a monolithic ASIC, as taught by Barrettino, since such modification would have involved making elements integral.  Making elements integral is generally recognized as being within the level of ordinary skill in the art.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  One having ordinary skill in the art, before the effective filing date of the claimed invention, would have been led by the applied references to forgo use of separate modules, along with their function and benefit, where doing so is technically feasible and would reduce cost.  See In re Thompson, 545 F.2d 1290, 1229, 188 USPQ 365, 367 (CCPA 1976).  Additionally, one having ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to make such modifications in order to provide for a device with improved power efficiency and decreased power consumption (Barrettino: pg. 284-285/VI. Conclusion).
Regarding claim 30, modified Motayed does not explicitly disclose a filter membrane configured to permit CO2 to substantially pass through the filter membrane into the cavity and to inhibit passage of at least one of: water droplets, water vapor, and organic vapors.
Barrettino teaches the analogous sensor being arranged within a packaged chip comprising a cap having metal sieves and filter elements, wherein the filter elements are capable of performing the instantly recited functions (Fig. 12, see: gas-permeable membrane; pg. 282/V. Experimental Results, see: metal sieves and filter elements; It is the Examiner’s position, while Barrettino does not explicitly disclose water resistant characteristics, one having ordinary skill in the art would have been recognized that the absence of any mention of liquid permeability would suggest the “gas-permeable membrane” is only permeable to gases, including CO2).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate metal sieves and filter elements into the housing of the device disclosed by modified Motayed, since such a modification would have provided for tubing the selectivity of the gas sensors (Barrettino: pg. 282/V. Experimental Results).

Response to Arguments
Applicant's arguments filed 03/11/2022 have been fully considered but they are not persuasive.
The Examiner respectfully disagrees with the Applicant’s assertion that the “gas-permeable membrane” disclosed in the cited prior art device is incapable of performing the instantly recited functions.  It is the Examiner’s position, while Barrettino does not explicitly disclose water resistant characteristics, one having ordinary skill in the art would have been recognized that the absence of any mention of liquid permeability would suggest the “gas-permeable membrane” is only permeable to gases, including CO2.
The Examiner respectfully disagrees with the Applicant’s assertion that the control circuitry disclosed in the cited prior art is not configured to process data from the sensor and output processed data associated with the concentration of carbon dioxide and processes the data to remove effects associated with interfering signals associated with carbon monoxide (CO) and/or volatile organic compounds (VOCs).  Motayed explicitly discloses compensating for drift in the baseline photoresistance arising from persistence photoconductivity or temperature-induced drift  [0054].
Applicant’s arguments with respect to claim(s) 10-11 and 21-26 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/           Primary Examiner, Art Unit 1797